Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 85-104 are pending and currently under consideration. 
Information Disclosure Statement
2. The information disclosure statement filed on 03/17/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections--Nonstatutory Obviousness-Type Double Patenting
3. Basis for nonstatutory double patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. Claims 85-104 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,000,565 B2.
An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140F.3d1428, 46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
Claims 1-15 of US Patent No. 10,000,565 B2 are drawn to a method for treating or alleviating the symptoms of peripheral arterial disease (PAD), comprising administering a subcutaneous dose of about 150 mg to about 300 mg of an IL-1 β binding antibody to a subject having symptomatic intermittent claudication and PAD, said subject exhibiting an ankle-brachial index less than 0.9 om at least one leg before treatment. On the other hand, claims 85-104 of the instant application are drawn to the same method for treating or alleviating the symptoms of peripheral arterial disease (PAD) in a subject, except for some more requirement for the subject to be treated. Claims 85-104 of the instant application and claims 1-15 of US Patent No. 10,000,565 B2 vary in scope and are obvious over each other.  

Claim Rejections under 35 USC § 103(a)
5. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 85-104 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2011/047266 A1 (April 21, 2011) in view of WO 2009/149185 A2 (December 10, 2009). 
WO 2011/047266 A1 teaches an IL-1 β binding antibody that neutralizes IL-1β activity (Abstract) with a KD of 10-11 M (page 6, the 4th paragraph). WO 2011/047266 A1 teaches a method of treating peripheral arterial disease (PAD) in a subject comprising administering a pharmaceutical composition comprising an IL-1 β binding antibody (see, e.g., claims 61 and 62) or in combination with an additional therapeutic agent, such as angiotensin converting enzyme inhibitors (page 15, line 13) or an antiangiogenic agent (page 7, line 1). The unit dosage is 5 mg to 100 mg (page 56, lines 19-20). The IL-1 β binding antibody is prepared as an injectable solution containing 0.1 to 250 mg/ml (page 56, line 36). The injection solution can be composed of either a liquid or lyophilized dosage in a pre-filled syringe (page 57, lines 1-2) at pH5.0-7.0 (page 57, line 3). The IL-1 β binding antibody may be administered subcutaneously (page 55, line 30). 
WO 2011/047266 A1 teaches the dosage of about 0.1 to about 20 mg/kg, about 1 to about 10 mg/kg (page 70, lines 33-34). WO 2011/047266 A1 also teaches that dosage values may vary with the type and severity of the condition to be alleviated. For any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (page 70, last paragraph). Assuming that a subject is a human patient, an average body weight of a human is 60 kg, the dosage is 60-600 mg, which overlaps with the dosage of about 150 mg to about 300 mg recited in claims 85 and 89.
WO 2011/047266 A1 does not explicitly teach (i) an IL-1 β binding antibody comprising a VH domain comprising SEQ ID NO: 1 and a VL domain comprising SEQ ID NO: 2 recited in claim 85 or the IL-1 β binding antibody canakinumab recited in claims 91 and 98; and (ii) subject recited in claims 85-90 and 98-100 and the administration details as recited in claims 89, 92 and 102.  
However, canakinumab is a well-known IL-1 β binding antibody as acknowledged in the specification (page 2, line 1). Moreover, WO 2009/149185 A2 teaches an IL-1 β binding antibody comprising a VH domain comprising SEQ ID NO: 1 and a VL domain comprising SEQ ID NO: 2 (SEQ ID NO: 38 and SEQ ID NO: 39 of WO 2009/149185 A2 correspond to SEQ ID NO: 1 and SEQ ID NO: 2 of the instant application, respectively) and a method of treating peripheral arterial disease (PAD) in a subject comprising administering a pharmaceutical composition comprising an IL-1 β binding antibody (page 26, line 4). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to administer an IL-1 β binding antibody comprising a VH domain comprising SEQ ID NO: 1 and a VL domain comprising SEQ ID NO: 2 recited in claim 89 or the IL-1 β binding antibody canakinumab to treat PAD in a subject with a reasonable expectation of success. One would have been motivated to do so because an IL-1 β binding antibody comprising a VH domain comprising SEQ ID NO: 1 and a VL domain comprising SEQ ID NO: 2 or the IL-1 β binding antibody canakinumab binds IL-1β and are expected to have a similar therapeutic effect. Moreover, since the recited art teaches treating PAD in a subject, one of skill in the art would expect a similar therapeutic effect in any PAD subjects, regardless of ankle-brachial index. Furthermore, it would have been routine for one of skill in the art to further administer concomitantly a statin or an ACE inhibitor recited in claim 97 and to practice administration as recited in claims 89, 92 and 102.   
7. Claims 85-104 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2014/078502 (Pub. Date: May 22, 2014, which is equivalent to US 2016/0326243 A1). 
WO2014/078502 teaches a method for treating or alleviating the symptoms of peripheral arterial disease (PAD) in a subject and all the limitations, except for the subject exhibiting an ankle-brachial index of not less than 0.9 but not more than 1.0 at least one leg before treatment as recited in claims 85 and 98. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to administer an IL-1 β binding antibody to treat PAD in a subject exhibiting an ankle-brachial index of not less than 0.9 but not more than 1.0 at least one leg before treatment as recited in claims 85 and 98 with a reasonable expectation of success. One would have been motivated to do so because one of skill in the art would expect a similar therapeutic effect in any PAD subjects, regardless of ankle-brachial index or other index since WO2014/078502 teaches treating PAD in a subject.

Conclusion
8. No claims are allowed.




Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
September 23, 2022